Case 18-15691-CMG        Doc 256    Filed 11/01/18 Entered 11/01/18 14:59:46             Desc Main
                                   Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Mark J. Politan, Esq.
 POLITAN LAW, LLC
 88 East Main Street, #502
 Mendham, New Jersey 07945
 (973) 768-6072
 mpolitan@politanlaw.com

 -and

 Robert J. Tolchin, Esq.
 THE BERKMAN LAW OFFICE, LLC
 111 Livingston Street, Suite 1928
 Brooklyn, New York 11201
 (718) 855-3627
 rtolchin@berkmanlaw.com

 Attorneys for Diana Campuzano, Avi Elishis,
 and Gregg Salzman

                                                     Case No.:       18-15691 (CMG)
                                                     Chapter:        11
 In Re:                                              Judge:          Christine M. Gravelle
 AMERICAN CENTER FOR CIVIL JUSTICE,
 INC.                                                Hearing Date:
               Debtor-in Possession.                 November 14, 2018 at 10:00 a.m.




                                         WITNESS LIST

        Diana Campuzano, Avi Elishis and Gregg Salzman (the “Movants”), by and through their

 undersigned counsel, hereby submit their list of witnesses for the hearing on their motion for the

 appointment of a Chapter 11 trustee:

    1. Eli Perr
Case 18-15691-CMG         Doc 256    Filed 11/01/18 Entered 11/01/18 14:59:46              Desc Main
                                    Document     Page 2 of 2



    2. Jed Perr

    3. Saul Deutsch

    4. Neal Sher

 Movants reserve the right to supplement this list.

 Dated: November 1, 2018.

                                                       Respectfully submitted,

                                                       POLITAN LAW, LLC
                                                       Mark J. Politan, Esq.
                                                       502 East State Street, #502
                                                       Mendham, New Jersey 07945
                                                       (212) 407-7700
                                                       mpolitan@politanlaw.com

                                                       -and-


                                                       THE BERKMAN LAW OFFICE, LLC

                                                       By:       /s/ Robert J. Tolchin
                                                               Robert J. Tolchin
                                                       111 Livingston Street, Suite 1928
                                                       Brooklyn, New York 11201
                                                       (718) 855-3627
                                                       rtolchin@berkmanlaw.com
                                                       Counsel to Diana Campuzano, Avi Elishis
                                                       and Gregg Salzman




                                                 -2-
